Citation Nr: 1433250	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  09-30 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye condition.

2.  Entitlement to service connection for a bilateral ear condition.

3.  Entitlement to service connection for migraine headache disability.

4.  Entitlement to service connection for fainting.

5.  Entitlement to service connection for a bilateral knee condition.

6.  Entitlement to service connection for a gastrointestinal (GI) disorder, to include as manifested by a bleeding colon or rectal bleeding.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1973 to June 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) in October 2008.  

The veteran testified before the undersigned at a Travel Board hearing conducted in December 2012.  The transcript of that hearing is associated with the VA electronic claims files database, VBMS.  The Veteran provided a waiver of Regional Office review of forthcoming medical records during this hearing.

During his Travel Board hearing, the Veteran expressed that he had rectal bleeding due to hemorrhoids and "bumps."  The claim on appeal is more accurately described as listed on the title page of this decision, to clarify that the Veteran seeks service connection for rectal bleeding as well as for bleeding from the colon, to more accurately describe the Veteran's claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Veteran's physical claims files and electronic claims files have been reviewed by the Board in preparation for issuing this decision.

The claim for service connection for a GI disorder, to include as manifested by a bleeding colon, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no notation that the veteran was treated for an ear complaint during service, although he reported ear pain at service discharge; the Veteran does not currently manifest scarring of the tympanic membranes noted at his 1973 examination, and there is no medical evidence that a post-service provider has assigned a diagnosis of an ear disorder.  

2.  There is no record that the veteran complained of eye disability in service, or proximate to service, or until a diagnosis of "dry eyes" was assigned in 2007.

3.  Service treatment records disclose treatment of "head congestion," but not treatment of headaches or fainting, and post-service clinical records demonstrate that the initial report for purposes of medical treatment of migraine headaches and fainting occurred some 30 years after the Veteran's service.  

4.  Although the veteran was treated for knee pain on one occasion in service, no disorder of either knee was shown on service separation examinations in 1976, and postservice records disclose no report or treatment of knee disability prior to 1997, after the Veteran had sustained intercurrent injuries.


CONCLUSION OF LAW

The criteria for service connection for an eye disability, ear disability, headache disability, fainting, and bilateral knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, a letter issued in September 2007 informed the Veteran of the criteria for service connection and the types of evidence which might assist the Veteran to establish service connection.  In addition, the letter notified the Veteran of the criteria used in assigning an effective date and a disability rating if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran and his representative have not identified any prejudice to the Veteran from lack of notice, nor does the record reveal such.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent private and VA treatment records and reports.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA treatment records from 2007 through February 2012 are associated with the claims file, and was addressed in the April 2012 supplemental statement of the case.  Lengthy medical evidence was obtained from the Social Security Administration (SSA).  The Veteran identified several private providers, and the identified records were requested.  The private records obtained are associated with the claims files.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided VA examinations of the left knee and of the ears (tympanic membranes).   Examinations were not provided as to the other claims.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The evidence does not disclose that eye disability, headache disability, or fainting, were treated during the Veteran's service or until many years had expired after the Veteran's service.  The Veteran's claims for service connection are based on his assertion that each of the claimed disorders was treated in service, but service separation examinations in April 1976 and August 1976 fail to disclose the claimed disabilities.  Where there is no showing of chronic disease in service, or at separation, or during an applicable presumptive period, or until at least 20 years has elapsed since the Veteran's service discharge, the Board could reject a favorable opinion based on the Veteran's lay report.  Therefore, it would be fruitless to provide medical examination as to those claims.  In this case, VA's duty to provide an examination for the claims for service connection (other than for ear and knee disabilities) was not triggered.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. 79.

VA made reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

Claims for service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, a showing of continuity after discharge may support a claim for service connection defined as chronic for VA purposes.  38 C.F.R. §§ 3.303(b), 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that arthritis is defined as a chronic disorder.

1.  Claim for service connection for ear disability

In his June 2007 claim, the Veteran stated that an ear disability began in service.  The Veteran's service treatment records disclose that scarring of the tympanic membranes was noted on service entrance in March 1973.  No notation that the Veteran was treated for any complaint related to either ear appears in the service treatment records.  

The Veteran was apparently afforded two separation examinations, one in April 1976 and a second in August 1976.  Neither separation audiologic examination discloses any hearing acuity threshold above 15 decibels (dB).  In comparison, the Veteran's March 1973 entrance audiologic examination disclosed hearing thresholds at 25 dB at two frequencies in the right ear and one frequency in the left ear.  At 4000 Hertz (Hz), the Veteran's left ear hearing acuity threshold was 5 dB on entrance and 5 dB at the April 1976 separation examination and 10 dB at the August 1976 separation examination.  At the April 1976 separation examination, the Veteran complained of pain in the ear.  The provider who reviewed one history noted that the etiology of that symptom was unknown; the other report of history, apparently also for purposes of separation, includes no notation by the provider regarding reported ear pain.

At VA examination conducted in January 2012, the examiner found no diagnosis of an ear disorder, although the Veteran did report a history of bilateral "ear ache" occurring primarily in the early mornings.  The examiner noted that the Veteran had several missing teeth and stated that he tended to grind his teeth.  There were no specific ear complaints.  The Veteran's tympanic membranes were normal.  The examiner stated that there was no evidence of any specific ear condition.  

In March 2012, the examiner provided an additional opinion after review of the claims file.  The provider noted that scarring of a tympanic membrane, as noted on the Veteran's 1973 service entrance examination, would not necessarily reflect the presence of a significant ear problem.  The reviewer noted that, at separation from service, the Veteran complained of ear pain, but no specific ear condition was present.  The reviewer opined that it was less than likely that the Veteran had any current ear disorder that might be related to complaints of ear pain in service.

Although scarring of the tympanic membranes was noted at the Veteran's service entrance, no tympanic membrane scarring was present at the time of VA examination for purposes of this appeal.  The report of the VA examination is more probative and persuasive than the Veteran's own lay observations, because a lay individual cannot see their tympanic membranes.  The Veteran's lay contention that he has some type of ear symptoms is of very little weight or persuasive value to show that tympanic membrane scarring is present.  The objective medical evidence establishes tympanic membrane scarring noted at service entrance was not permanently aggravated during service, since that symptom is not present.  

Service treatment records are devoid of any notation that an ear disorder or ear pain which could be a symptom of an ear disability other than tympanic membrane scarring was treated in service.  The Veteran reported a history of ear pain at one of his 1976 separation examinations, but not at both separation examinations.  The fact that the Veteran did not consistently report ear pain undermines his current lay contention that he had ear pain chronically in service.  

The provider who reviewed the Veteran's medical history at separation was unable to identify the etiology of the Veteran's complaint of ear pain.  The Veteran's report of a history of ear pain at separation is somewhat favorable to his claim, but, weighed against the evidence that no complaint of ear pain was treated in-service, or diagnosed at either service separation examination, the contemporaneous service treatment records are of greater evidentiary weight and value that the Veteran's lay statements more than 30 years later.  

There is no record that the Veteran was treated for a chronic ear disorder or ear pain during the 35 years that elapsed between his 1976 service discharge and his January 2012 VA examination.  The Veteran has been unable to identify any clinical record or contemporaneous non-clinical record which would support his lay belief that he had an ear disorder during this period.  The Veteran, as a lay person, is unable to observe the basis for pain he experiences in the ear area.  The Veteran does not, in fact, contend that any provider advised him that he had an ear disorder during this 35-year period or treated him for an ear disorder.  The Veteran's lay statement that he continued to have a chronic ear disorder after his service that began in service is not credible, in light of the lengthy period during which the Veteran did not seek treatment for an ear disorder and no provider advised him that an ear disorder was present, since the Veteran did obtain medical treatment as the Veteran felt necessary.  

The Veteran testified, at his December 2012 hearing before the Board, that he had hearing loss in service.  Transcript of December 2012 Travel Board Hearing (Tr.) at 5.  The Veteran's lay testimony conflicts with the objective audiometry examinations conducted during the Veteran's 1976 separation examinations.  The objective results of the two separation examinations, which establish that the Veteran did not manifest hearing loss disability as defined for VA purposes, is of greater evidentiary value and greater persuasive weight than the Veteran's testimony that he incurred or aggravated a hearing loss disability in service.  In particular, the Board notes that a lay individual cannot visually observe an exact hearing acuity level.  Thus, the Veteran's lay evidence can establish that he perceived decreased hearing acuity, but that lay evidence is of less probative value and persuasive weight than objective measurements of hearing acuity.  The preponderance of the evidence, with consideration of probative value, is against a finding that the Veteran's hearing acuity diminished during his service.  

Finally, the examiner who conducted January 2012 VA examination was unable to find any currently-diagnosable ear disorder.  The Veteran has not identified any clinical evidence that contradicts the findings of the January 2012 VA examination and March 2012 addendum opinion.  The report of the January 2012 VA examination is probative and persuasive evidence that the Veteran does not have a current ear disability.  

The preponderance of the evidence is unfavorable to the claim.  There is no reasonable doubt which may be resolved in the Veteran's favor.  The claim must be denied. 

2.  Claim for service connection for eye disability

In his June 2007 claim, the Veteran stated that an eye disorder began in service.  The Veteran's service treatment records disclose no treatment of an eye disorder or trauma to either eye.  The Veteran's April 1976 and August 1976 service separation examinations disclose that his vision was described as 20/20, and no diagnosis of an eye disorder was assigned.  The Veteran did not report any eye disorder on the history portion of the separation examinations he completed, and the providers who completed separation examination history made no notation regarding an eye disorder.  The service treatment records are unfavorable to the claim for service connection for an eye disorder.

There is no record that the Veteran was treated for an eye disorder during a 1992 private hospitalization.  The Veteran's 2007 application for SSA disability benefits does not reflect that he provided a history of an eye disability or reported impairment due to an eye disability.  The records of a private October 2007 Emergency Department visit reflect that the Veteran reported an onset of "blurry vision" one week earlier, which then resolved, but the Veteran sought emergency treatment when the blurry vision returned.  

At his 2012 hearing before the Board, the Veteran testified that eye drops were prescribed in service, and that his current impairment was watering and itching of the eyes and sensitivity to sunlight.  Tr. 4.  However, the Veteran has not identified any provider who treated him for a post-service eye disorder prior to 2007.  The Veteran's 1991 and 1992 private treatment records reflect no notation regarding eye disability or impairment.  VA treatment notes from 2007 through February 2012 reflect no history or diagnosis of an eye disability other than dry eyes, which had an onset in October 2007.  This evidence is inconsistent with the Veteran's lay statement for purposes of this claim that he had chronic symptoms of an eye disorder beginning in service and continuing from service to the present.  
The Board has given "due consideration" to the Veteran's lay contentions in evaluating this claim regarding eye disability.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board notes that competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran is competent to state that he perceived some eye disability or abnormality prior to his current claim.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In this case, the Veteran reported, when he sought medical treatment for an eye problem in 2007, that the onset of the symptoms was in 2007.  The records reflect that, when the Veteran sought eye treatment in 2007, he denied prior history of eye pain or eye disability.  This evidence contradicts the Veteran's current statements that he has experienced a chronic eye problem since service, and greatly reduces the credibility of the Veteran's statements.  

The Veteran's current lay statements are the only evidence favorable to his claim.  The credibility, persuasive value, and evidentiary value of the contemporaneous service treatment records and post-service medical records at a time when the Veteran sought treatment for an eye complaint exceeds the persuasive value and evidentiary value of the Veteran's current lay statements.  The preponderance of the evidence is unfavorable.  There is no reasonable doubt which may be resolved in the Veteran's favor.  The claim must be denied. 

3.  Claim for service connection for migraine headaches

In his June 2007 claim for benefits, the Veteran stated a headache disability began in 1997.  The Veteran's personal report of his history is unfavorable to his claim.  

The Veteran's service treatment records disclose no treatment of headaches.  Post-service treatment records dated in 1991 and 1992 include no notation that the Veteran required treatment of migraine headaches.  These items of evidence are unfavorable to the claim.

The Veteran sought VA emergency department treatment of a headache, diagnosed as a migraine headache, in July 2007.  At that time, the provider stated that the Veteran had no significant past medical history or complaints of persistent headaches.  A CT (computed tomography) scan was conducted to rule out any type of vascular aneurysm.  This evidence, which reflects that the VA providers who treated the Veteran in July 2007, were unable to find any prior records of medical treatment of migraine headaches, is unfavorable to the Veteran's claim.
 
At his December 2102 Board hearing, the Veteran testified that he was treated in service for headaches and since service had seen VA providers for treatment.  Tr. 7.  The 1991 and 1992 private treatment records reflect intercurrent injuries after the Veteran's service, but do not reveal any notation that the Veteran was treated for or required medication for headaches.  

The Veteran's 2007 application for SSA benefits reflects that he reported that migraine headaches were one of the disabling factors.  In contrast to the 2007 report of headaches for SSA purposes, VA treatment records prior to the SSA application disclose no complaint of headaches or history of prior treatment of migraines.  VA treatment records subsequent to July 2007 reflect that the Veteran continued to complain of and seek treatment for migraine headaches, but do not reveal treatment prior to 2007.  
The Board has considered the Veteran's lay contentions that he had headaches since service.  The Veteran is competent to report whether he had headaches, since this is not generally a symptom which may be measured by objective medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

However, although the Veteran is competent to provide a lay statement that he experienced headaches chronically after service, the Board must determine whether such evidence is credible and assess the evidentiary value of the lay evidence.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In this case, the Veteran's current lay statements are the only evidence favorable to his claim.  The credibility, persuasive value, and evidentiary value of the contemporaneous service treatment records, the post-service medical records prior to 2007, the 2007 SSA records, and the VA records since 2007 outweigh the credibility, persuasive value, and evidentiary value of the Veteran's lay statements for purposes of this claim.  The preponderance of the probative and persuasive medical and lay evidence is against the claim.  There is no reasonable doubt which may be resolved in the Veteran's favor.  The claim must be denied. 



4.  Claim for service connection for fainting

In his June 2007 claim, the Veteran stated that he experienced fainting in service.  The Veteran's service treatment records disclose no treatment of or complaints of fainting in service.  The Veteran did not report fainting on the history portion of the separation examinations he completed, and the provider who completed the separation examination history made no notation regarding fainting.  

At his 2012 hearing before the Board, the Veteran testified that he fainted in service, and continues to require medication for fainting.  Tr. 8.  The Veteran testified to his belief that his fainting disability was caused by long marches in service, or was related to his migraine headaches.

Private records prior to 2007 fail to disclose any notation regarding "fainting" or medication for "fainting."  See September 1999 Arlington Memorial Hospital ER records; June 2001 Parkland ER records, August 2001 Arlington Memorial Hospital ER records.  The record of private October 2007 emergency department (ER) treatment reflects that the Veteran reported blurred vision and dizziness and a headache that began the day before the Veteran reported to the ER.  The history recorded for ER purposes reflects that the Veteran reported a history of hypertension, low back pain, lower GI bleeding, a colonoscopy three weeks earlier, and numerous other details of his history, but did not report a prior history of fainting.  The Board finds that these private treatment records cast great doubt on the Veteran's current lay statements that he was experiencing "fainting," since it would be adverse to the Veteran's own interests to fail to report such a significant symptom to ER providers if the symptom were present.  

VA treatment records dated from June 2007 to August 2007 do not reflect a history of or complaint of fainting.  The Veteran's lay statements that he experienced fainting beginning in the 1970s contrasts with the lack of any contemporaneous report of such symptoms when he was seeking treatment, including emergency treatment.  "Fainting" is a symptom which may be observed by a lay individual, but the Veteran has not identified any available lay evidence, such as employment records, during the 35 years following service, which might support his own lay statements.  The Board does not find it credible that the Veteran would experience fainting for such a long period of time without any record of emergency treatment, treatment of injury sustained during a fall, or other record that an employer or other lay individual observed the Veteran "fainting."  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The service treatment records, post-service private treatment records, and VA treatment records are unfavorable to the Veteran's claim for service connection for fainting.  The probative and persuasive value of these records outweighs the Veteran's lay statements and testimony favorable to his claim.  There is no reasonable doubt which may be resolved in the Veteran's favor.  The claim must be denied. 

5.  Claim for service connection for bilateral knee disability

Service treatment records disclose a complaint of pain in the left knee on one occasion during service, in March 1974.  At service separation examinations in April 1976 and August 1976, no objective diagnoses other than a skin disability and old fracture of the clavicle were noted.  On the history he completed, the Veteran denied that he had a "trick knee."  The service treatment records are unfavorable to a finding that the Veteran manifested a chronic knee disorder in service which continued to manifest after service, since he was treated just once for knee pain, and no knee disorder or complaint of knee pain was noted on separation examinations conducted in 1976.  

The Veteran was treated in September 1999 for left knee pain.  Acute onset was noted.  The assigned diagnosis was a medial collateral ligamentous injury of the left knee.  No arthritis or other abnormality of the joint was noted on radiologic examination conducted as part of the left knee evaluation in September 1999.  In 1999, the Veteran underwent arthroscopy of the left knee, excision of the medial meniscus and chondroplasty.  

The Veteran presented acute swelling of the left knee in May 2003.  At that time he reported prior surgery on the knee six years earlier.  The records reflect that the Veteran has continued to report left knee pain.  

Records of a 2007 claim for SSA disability benefits are associated with the claims files.  The SSA records reflect that the Veteran reported that he became disabled in April 2007 as a result of disorders of the back and of depression; the Veteran also reported arthritis of the joints.  The Veteran was found to be unable to continue prior vocational activity, primarily due to residuals of a stroke (cardiovascular accident) and degenerative joint disease of the neck and back.  Although the SSA records reference knee disability as a factor in the determination that the Veteran was unable to return to prior employment, the SSA records do not reflect the date of onset of a knee disorder or an opinion as to etiology or onset of a knee disorder.  

Private treatment records dated in 1991 and 1992 are among the records obtained from SSA.  These records reflect that the Veteran was injured in a motor vehicle accident in 1992, but do not disclose complaints of right or left knee pain.  September 1999 private records, as noted above, reflect that the Veteran sought emergency treatment for left knee pain of acute onset.  Radiologic examinations dated in September 1999 disclosed no abnormality on x-ray examination.  These records establish that arthritis of the left knee was not present in service or within a presumptive period after service, since it was not shown in 1999.  

At his December 2012 hearing before the Board, the Veteran testified that he was treated for locking of his knees in service, and testified that his knees still locked up.  Tr. at 11.  The Board finds this testimony inconsistent with the contemporaneous in-service records and post-service medical records and non-clinical evidence of record.  

The service treatment records, post-service private treatment records, and VA treatment records are unfavorable to the Veteran's claim for service connection for a right knee disorder, as no treatment of the right knee is shown during the first two decades after the Veteran's service discharge.  The records are also unfavorable to the Veteran's claim for service connection for a left knee disorder, since no left knee disorder was noted until the Veteran sought emergency treatment in 1999, some 20 years after his service discharge.  

The probative and persuasive value of these records outweighs the credibility and evidentiary value of the Veteran's lay statements and testimony favorable to his claim, even though a knee disability is observable by a lay person.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  There is no reasonable doubt which may be resolved in the Veteran's favor.  The claim must be denied. 
 

ORDER

The appeal for service connection for a bilateral eye condition is denied.

The appeal for service connection for a bilateral ear condition is denied.

The appeal for service connection for migraine headache disability is denied.

The appeal for service connection for fainting is denied.

The appeal for service connection for a bilateral knee condition is denied.


REMAND

In his June 2007 claim, the Veteran sought service connection for a "bleeding colon."  The service treatment records reflect that the Veteran was treated for hemorrhoids once and for a stomach upset or indigestion on several occasions.  Clinical records during the pendency of this appeal reflect that the Veteran required surgical treatment of a fistula in ano, reflect that causes such as Crohn's disease for the Veteran's diarrhea were being considered, and reflect that he currently has a diagnosis of gastroesophageal reflux disease (GERD).  The clinical records include no notation regarding hemorrhoids.  Given that hemorrhoids and "stomach" issues were treated in service, and that the current clinical records do not disclose how long the Veteran has been treated for GERD or how long the Veteran had hemorrhoids or anal fissures, additional development of the record is required. 

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the Veteran had VA treatment prior to March 2003 (when a draining rectal sinus was treated).  If so, associate VA treatment records relevant to the claim on appeal with the physical or electronic record.

2.  Afford the Veteran an additional opportunity to identify any private treatment of GERD, hemorrhoids, anal fistula, or other GI disorder.

3.  Obtain a VA examination to determine what GI disorders or residuals the Veteran currently has, and to determine the likelihood that any current GI disorder or residual was incurred as a result of his active service.  All relevant records, including service treatment records showing that the Veteran was treated for "stomach" pain or upset on several occasions during service, beginning in March 1974, and that a diagnosis of hemorrhoids was assigned in April 1974, should be reviewed, as well as any additional records obtained on Remand.  The examiner/reviewer should respond to this question:

Is it at least as likely as not (a 50% or greater probability) that a current GI disorder, to include GERD or a rectal fistula treated in 2007 (during the pendency of this claim) or postoperative residuals of that fistula, was manifested during or results from the Veteran's service or any incident of service?  

The supporting rationale for each opinion expressed must be provided.  

3.  After conducting any additional development deemed necessary, if the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


